Electronically Filed
                                                    Supreme Court
                                                    SCWC-13-0000065
                                                    10-OCT-2014
                                                    09:07 AM



                         SCWC-13-0000065

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    LONNELL REGINALD WIDEMAN,
                Petitioner/Petitioner-Appellant,

                               vs.

                          SATE OF HAWAI#I,
                  Respondent/Respondent-Appellee.
                         (CAAP-13-0000065)
-----------------------------------------------------------------

                    LONNELL REGINALD WIDEMAN,
                Petitioner/Petitioner-Appellant,

                               vs.

                   HAWAI#I PAROLING AUTHORITY,
                 Respondent/Respondent-Appellee.
                        (CAAP-13-0000111)


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (S.P.P. NO. 12-1-0045 (CR. NO. 85-1261))

                              ORDER
                       (By: Nakayama, J.)

          Upon consideration of Petitioner’s November 18, 2013
motion for reconsideration of order dismissing appeal for filing
the application for writ of certiorari prior to the Intermediate
Court of Appeals’s judgment on appeal, and the court having
considered a subsequent application for writ of certiorari after
the judgment on appeal was filed,
          IT IS HEREBY ORDERED the motion for reconsideration is
dismissed.
          DATED:   Honolulu, Hawai#i, October 10, 2014.
Lonnell Reginald Wideman,            Paula A. Nakayama
petitioner pro se
                                     Associate Justice




                                 2